 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7
        JAMES TOBIN and LORI TOBIN,
 8                         Plaintiffs,
 9        v.
10      BANK OF AMERICA, N.A., a national
        association, NEW PENN FINANCIAL
11      LLC dba SHELLPOINT MORTGAGE
        SERVICING, a foreign corporation, and         C18-1024 TSZ
12      THE BANK OF NEW YORK MELLON
        fka THE BANK OF NEW YORK AS                   ORDER
13      TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF THE
14      CWALT, INC., ALTERNATIVE LOAN
        TRUST 2006-OC1, MORTGAGE PASS-
15      THROUGH CERTIFICATES, SERIES
        2006-OC1
16
                           Defendants.
17

18         THIS MATTER comes before the Court on the parties Stipulation and Order for

19 Dismissal with Prejudice as to Defendants NewRez, LLC, fka New Penn Financial, LLC,

20 dba Shellpoint Mortgage Servicing (hereinafter “Shellpoint”), and the Bank of New York

21 Mellon, fka the Bank of New York, as Trustee for the Certificateholders of the CWALT,

22 Inc., Alternative Loan Trust 2006-OC1, Mortgage Pass-Through Certificates, Series

23

     ORDER - 1
 1 2006-OC1 (hereinafter “BNYM”), docket no. 36. The parties’ stipulation is GRANTED,

 2 and Defendants Shellpoint 1 and BNYM are dismissed with prejudice. The parties shall

 3 bear their own attorney’s fees and costs.

 4          The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

 5          IT IS SO ORDERED.

 6          Dated this 28th day of August, 2019.

 7

 8

 9
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20   1
     The complaint’s reference to New Penn Financial LLP appears to be a typo and the defendant entity’s
   correct name is New Penn Financial LLC as referenced in Plaintiff’s reference to Washington Secretary
21 of State records regarding New Penn Financial LLC, docket no. 1-5, and the fact that New Penn Financial
   LLC appeared and moved to dismiss this action, docket nos. 11, 13. The Clerk is DIRECTED to correct
22 the caption accordingly.

23

     ORDER - 2
